COBB, J.
G.C. and D.C., as parents of A.C. and H.C., appeal from an order denying *1292their motion for relief from judgment. The parents were seeking relief from an order dated December 22, 1999 adopting a case plan on the basis that their counsel failed to timely receive written notice of rendition of the order. We reverse the denial of the motion, reinstate and consolidate an earlier appeal to this court (5D00-644) with the instant appeal, vacate the order adopting case plan and remand for further proceedings.
The order adopting case plan is reviewable pursuant to Florida Rule of Appellate Procedure 9.146(b). While the parents did not timely file their notice of appeal, we find that this was due to the trial court’s failure to provide them with timely written notice of rendition of the order. Thus our previous dismissal of appeal 5D00-644 as being untimely was improvident and we grant belated review. See Newell v. Moore, 789 So.2d 538 (Fla. 1st DCA 2001); Gibson v. Buice, 381 So.2d 349 (Fla. 5th DCA 1980).
We reject the Department’s contention that this appeal is somehow moot. In light of this court’s decision in G.C. v. Department of Children and Families, 791 So.2d 17 (Fla. 5th DCA 2001) reversing the finding of abuse of H.C. by the mother and ordering that H.C. be placed with the mother, the case plan of December 22, 1999 is vacated and the cause remanded for further proceedings.
APPEAL REINSTATED; ORDER VACATED; CAUSE REMANDED.
HARRIS and PETERSON, JJ., concur.